DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
Applicants amendments to the claims filed 2/19/2021 have been entered. Any objection\rejections from the previous office action filed 10/5/2020 not addressed below has been withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 25 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Rebulla et al. (US 20110123503). This new rejection was necessitated by amendment.
Rebulla discloses platelet fractions derived from placental blood including lysates thereof which were absorbed on biocompatible matrices including collagen, the matrices part of a plaster or bandage. See entire disclosure, especially abstract, [0045], examples and claims. Regarding claim 25, Rebulla is silent with respect to use of antimicrobial and hemostatic agents.
1,6 and 25 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Weissman et al. (US 20120156306). This new rejection was necessitated by amendment. 
Weissman discloses viral inactivated platelet extract, including lysates, which could be applied to bandages and pads including collagen matrices and combinations with gelatin and dextran (meeting binders of claim 6). See entire disclosure, especially abstract, [0111] and claims 1,20-21. Regarding claim 25, Weissman is silent with respect to use of antimicrobial and hemostatic agents.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,3-7,15,24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rebulla et al. (US 20110123503), as applied to claims 1 and 25 above, in view of Huey et al. (US 2007/0276345, cited previously) in view of Filatov et al. (US 2008/0181936, cited previously). This new rejection was necessitated by amendment.
Rebulla is disclosed above. While Rebulla teaches dressings comprising platelet lysate is silent with respect to the use of antimicrobials, hemostatic agents of claim 5, the binders of claim 6 and antifungal agents as recited in claim 15.
Huey is used for the disclosure that antifungals, polyol binders such as glycerol and clay hemostatic materials such as kaolin were well known to be useful in bandages. See entire disclosure especially abstract and claims 20-21,26-27,29-30. Huey also teaches use of antimicrobial agents including silver ions. 

Since the references are all drawn to the same general field of bandages one of ordinary skill would have a high expectation of success in adding the specific antimicrobials, hemostatic agents, binders and antifungal agents disclosed in Huey and Filatov into the primary reference Rebulla. Reason to add antimicrobial and antifungal agents would be to prevent infection to the wound treated with the bandage. Reason to add hemostatic agents would be to stop bleeding from the wound being treated with the bandage. Reason to add binders would be to bind the antimicrobial, antifungal and hemostatic agents to the collagen fibers of the bandage. Thus the claimed invention would have been prima facie obvious since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding new claim 24, Rebulla while teaching use of platelet lysate on bandages is silent with respect to specific amounts. However one of ordinary skill in the art would optimize the amount of platelet lysate in an amount effective to mitigate and/or treat the symptoms for which it is needed without adverse side effects, commensurate with a reasonable risk/benefit ratio. It has also been held that the mere selection of .
Claims 1,3-7,15,24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weissman et al. (US 20120156306), as applied to claims 1,6 and 25 above, in view of Huey et al. (US 2007/0276345, cited previously) in view of Filatov et al. (US 2008/0181936, cited previously). This new rejection was necessitated by amendment.
Weissman is disclosed above. While Weissman teaches dressings comprising platelet lysate is silent with respect to the user of antimicrobials, hemostatic agents of claim 5, and antifungal agents as recited in claim 15.
Huey is used for the disclosure that antifungals, polyol binders such as glycerol and clay hemostatic materials such as kaolin were well known to be useful in bandages. See entire disclosure especially abstract and claims 20-21,26-27,29-30. Huey also teaches use of antimicrobial agents including silver ions. 
Filatov is used for the disclosure within that chitosan was a well-known coagulation factor (reads on hemostatic agent) and silver nitrate and chlorhexidine were known antimicrobial agents useful in bandages. See entire disclosure especially abstract and claims 1 and 4-5.
Since the references are all drawn to the same general field of bandages one of ordinary skill would have a high expectation of success in adding the specific antimicrobials, hemostatic agents, binders and antifungal agents disclosed in Huey and Filatov into the primary reference Weissman. Reason to add antimicrobial and antifungal agents would be to prevent infection to the wound treated with the bandage. prima facie obvious since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding new claim 24, Weissman while teaching use of platelet lysate on bandages is silent with respect to specific amounts. However one of ordinary skill in the art would optimize the amount of platelet lysate in an amount effective to mitigate and/or treat the symptoms for which it is needed without adverse side effects, commensurate with a reasonable risk/benefit ratio. It has also been held that the mere selection of proportions and ranges is not patentable absent a showing of criticality.  See In re Russell, 439 F.2d 1228 169 USPQ 426 (CCPA 1971).
Claims 1,3,7-8, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Copland et al. (US 20140127314, cited previously) in view of Cruz Jr. (US 4,578,067). This new rejection was necessitated by amendment.
Copland teaches wound dressings including bandages comprising a platelet lysate and antibiotic, the examiner considered the fibers naturally present on a bandage to meet hemostatic agent. See entire disclosure, especially abstract, claims 1,13-15.
Copland is silent with respect to a bandage comprising a collagen substrate as now recited in claim 1.

Since Copland already teaches use of wound dressings comprising platelet lysate one of ordinary skill in the art would have a high expectation of success in applying the platelet lysate to collagen bandages. Reason to make such a modification would be to realize the unique properties collagen imparts, namely its hemostatic and self-adhesive properties. Thus the claimed invention would have been prima facie obvious since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding new claim 24, Copland while teaching use of platelet lysate on bandages is silent with respect to specific amounts. However one of ordinary skill in the art would optimize the amount of platelet lysate in an amount effective to mitigate and/or treat the symptoms for which it is needed without adverse side effects, commensurate with a reasonable risk/benefit ratio. It has also been held that the mere selection of proportions and ranges is not patentable absent a showing of criticality.  See In re Russell, 439 F.2d 1228 169 USPQ 426 (CCPA 1971).
Claims 1,3-7,15,24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Copland et al. (US 20140127314) in view of Cruz Jr. (US 4,578,067) .
Copland is disclosed above. While Copland teaches dressings comprising platelet lysate and antimicrobials is silent with respect to the specific antimicrobials of claim 4, the hemostatic agents claim 5, the binders of claim 6 and antifungal agents as recited in claim 15.
Huey is used for the disclosure that antifungals, polyol binders such as glycerol and clay hemostatic materials such as kaolin were well known to be useful in bandages. See entire disclosure especially abstract and claims 20-21,26-27,29-30. Huey also teaches use of antimicrobial agents including silver ions. 
Filatov is used for the disclosure within that chitosan was a well-known coagulation factor (reads on hemostatic agent) and silver nitrate and chlorhexidine were known antimicrobial agents useful in bandages. See entire disclosure especially abstract and claims 1 and 4-5.
Since the references are all drawn to the same general field of bandages one of ordinary skill would have a high expectation of success in adding the specific antimicrobials, hemostatic agents, binders and antifungal agents disclosed in Huey and Filatov into the primary reference Copland. Reason to add antimicrobial and antifungal agents would be to prevent infection to the wound treated with the bandage. Reason to add hemostatic agents would be to stop bleeding from the wound being treated with the bandage. Reason to add binders would be to bind the antimicrobial, antifungal and hemostatic agents to the fibers of the bandage. Thus the claimed invention would have prima facie obvious since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Response to Arguments
Applicant's arguments filed 2/19/2021 have been fully considered but they are not persuasive.
Applicants assert the amendment has overcome the previous rejections of record in the office action filed 10/5/2020, which use Copland as the primary reference. As noted in the new rejections above it is considered obvious to use a collagen bandage in combination with Copland. 
Conclusion
No claims are allowed at this time.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP  §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838.  The examiner can normally be reached on 9:30-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMES W ROGERS/Primary Examiner, Art Unit 1618